Citation Nr: 9927772	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-28 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of ten percent for 
postoperative left knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran served on active duty as a midshipman at the 
United States Naval Academy from July 1976 to May 1980.  
38 U.S.C.A. § 101(21)(D) (West 1991).  He was discharged from 
service prior to commissioning because of a knee injury.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California which denied an extension of the 
delimiting date for vocational rehabilitation benefits and 
continued a previously assigned ten percent disability rating 
for postoperative left knee injury residuals.

The veteran has expressed disagreement only with the denial 
of a disability rating in excess of ten percent for the left 
knee injury residuals.  The Board will confine its review 
accordingly.  The veteran did not appear for a scheduled 
hearing before a member of the Board and a request for 
postponement is not of record.  Therefore, his request for a 
hearing is deemed to have been withdrawn.  38 C.F.R. 
§ 20.702(d) (1998).  


FINDINGS OF FACT

1.  All evidence necessary to equitably adjudicate the issue 
of entitlement to an increased rating for postoperative left 
knee injury is of record.  

2.  The veteran's post-operative left knee, with 
consideration of functional limitations, is consistent with a 
moderate, but no greater, disability with full range of 
motion.  


CONCLUSION OF LAW

The service-connected postoperative left knee injury is 20 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5257 (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

During an August 1980 VA examination, it was recorded that 
the veteran had injured his left knee in 1976 and had surgery 
to remove the medial meniscus in 1978.  On examination, the 
knee was stable mediolaterally and had a normal range of 
motion.  There was laxity of the left anterior cruciate 
ligament.  

In February 1982, F. W. Jobe, M.D., said that the veteran had 
reported at least three episodes of the knee giving way, 
causing pain and swelling.  He had a feeling of instability 
and giving way when he put a rotational stress on the knee.  
Dr. Jobe said that the findings almost certainly indicated a 
torn anterior cruciate ligament.  

During an examination later in February 1982, the veteran 
reported that he had injured his left knee in 1977 and had 
surgery at that time.  He guarded his knee and felt it would 
collapse on him if he did not.  He did not remember any 
locking.  The knee had a full range of motion.  There was 
trace to 1+ antero-lateral rotary instability and a trace of 
pivot shift instability; there was no horizontal instability.  
X-rays were normal, except for lateral tilting of the patella 
and narrowing of the lateral patello-femoral joint.  The 
diagnosis was anterior cruciate ligament insufficiency, left 
knee.  In September 1985, he underwent a partial lateral 
meniscectomy with removal of approximately 50 percent of the 
meniscus.  In May 1986, he was involved in an automobile 
accident but did not injure his knee.  

During a July 1990, examination by F. Antounian, M.D., the 
veteran reported that he had cracking, episodes of giving way 
and a feeling of locking in the left knee for the prior 
month.  Dr. Antounian said that on examination the veteran 
had the classical findings of an anterior cruciate deficient 
knee, but had no thigh atrophy.  An MRI of the left knee was 
interpreted as showing thinning of the medial meniscus with a 
apparent tear in its anteromedial sector involving both 
surfaces, degenerative changes in the remaining anterior 
sector of the partially excised lateral meniscus, thinning of 
the medial collateral ligament with evidence of old trauma 
and disruption of the anterior cruciate ligament.
In July 1990, it was noted that the veteran had a locking 
episode one month before.  Since then, he heard a cracking 
noise with occasional catching.  There was no pain or 
swelling; there was giving way if he did active jumping.  
There was anterior cruciate ligament instability, but the 
medial and lateral collateral ligaments were "ok."  There 
was a full range of motion with no joint line tenderness.  
The impression was anterior cruciate ligament unstable knee.  

In August 1990, the veteran was seen for complaints of left 
knee pain.  His main complaints were that the knee was 
painful and felt unstable.  He had tried using a brace but 
was "currently" not using it.  On examination, the left 
knee was "laxed."  There was good stability horizontally 
with 1+ laxity at neutral and 30 degrees flexion.  X-rays 
revealed very minimal changes of the medial compartment, with 
narrowing.  An MRI revealed an absent anterior cruciate 
ligament and degeneration of the posterior horn of the medial 
meniscus.  The impression was anterior cruciate unstable knee 
with possible recurrent meniscal tear.  

At the time of a September 1995 VA examination, the veteran 
indicated that he had constant subluxation, locking, laxity 
and pain of the knee.  Examination of the left knee revealed 
a positive drawer test with moderate anterior subluxation of 
the tibial plateau and moderate lateral instability.  The 
left knee could be flexed to 145 degrees and extended to zero 
degrees; there was moderate crepitus on motion.  The 
diagnosis was status-post left knee injury and lateral 
meniscal surgery with residual anterior cruciate and medial-
lateral ligamentous instability, but without range of motion 
deficits.   

During a July 1998 VA examination, the veteran reported that 
he had injured his left knee in the late 1970s, followed by 
surgery to remove injured cartilage.  Reportedly he had been 
informed that he had an anterior cruciate ligament tear.  
Since his separation from service, he had frequent buckling 
and locking of the knee.  He had had arthroscopic surgery for 
a cartilage tear and the anterior cruciate ligament tear was 
confirmed.  It was noted that an MRI in 1990 had shown the 
anterior cruciate ligament tear.  It was also noted that in 
December 1997, he had a collapse of the left knee with pain 
and swelling.  An MRI had shown a cartilage tear and anterior 
cruciate ligament rupture.  His complaints were a tendency of 
the left knee to give way, popping in the knee, and pain with 
motion.  The symptoms were aggravated by prolonged standing 
and walking.  

The veteran was observed to have a normal stance, but to walk 
with a left-sided limp.  Both knees could be flexed to 135 
degrees and fully extended.  Thigh circumference was 43.5 
centimeters (cm.) on the right and 42.5 cm. on the left; calf 
circumference was 34.5 cm. on the right and 35.5 cm. on the 
left.  The left knee had no effusion, increased warmth, or 
localized tenderness.  There was no pain on forced motion, 
either flexion or extension.  Lachman sign was 2+.  There was 
good medial and lateral collateral ligament stability.  The 
diagnoses were status-post arthroscopic surgery, left knee, 
with residuals, and anterior cruciate ligament tear, per MRI.  
The examiner said that the veteran had a clearly evident 
anterior cruciate ligament weakness in the left knee.  It was 
further noted that he apparently had had an MRI showing a new 
tear and the persistent discontinuity of the anterior 
cruciate ligament.  The examiner noted that the veteran had 
residual problems with the left knee that imposed limitations 
on his ability to stand or walk for a prolonged period or to 
do any strenuous work with the knee.  

Criteria

Disability ratings are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disabilities, insofar as can 
practicably be determined.  They are primarily 
established by comparing objective examination findings 
with the criteria set forth in the Schedule for Rating 
Disabilities (Schedule).  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1998). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20 (1998).  

Recurrent subluxation or lateral instability of the 
knee is rated 10 percent disabling when slight, 20 
percent disabling when moderate and 30 percent 
disabling when severe.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5257 (1998).  

The normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. Part 4, Plate II (1998).

Limitation of flexion of the knee is rated 0 percent 
disabling when limited to 60 degrees, 10 percent 
disabling when limited to 45 degrees, 20 percent 
disabling when limited to 30 degrees and 30 percent 
disabling when limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

Disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in parts of 
the system, to perform the normal working movements of 
the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, 
with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to 
pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the 
motion. Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of 
the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-
tie-up, contracted scars, etc.). (b) More movement than 
normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). (c) Weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, 
etc.). (d) Excess fatigability. (e) Incoordination, 
impaired ability to execute skilled movements smoothly. 
(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and 
weight-bearing are related considerations.  38 C.F.R. 
§ 4.45.

Analysis

Disability ratings are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disabilities, insofar as can 
practicably be determined.  They are primarily 
established by comparing objective examination findings 
with the criteria set forth in the Schedule for Rating 
Disabilities (Schedule).  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1998). 

An allegation of increased disability from a service-
connected disorder generally establishes a well-grounded 
claim for an increased rating.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The veteran has asserted that the 
left knee disorder has increased in severity, establishing a 
well-grounded claim for an increased rating.  There are a 
number of pertinent medical records in the claims file and 
the veteran has been examined.  No additional pertinent 
evidence has been identified.  The Board finds that the 
evidence of record is adequate to determine the degree of 
disability produced by the service-connected left knee 
disorder and finds that the VA has fulfilled its duty to 
assist the veteran in the development of the facts pertinent 
to his claim for an increased rating for the knee disorder.  
38 U.S.C.A. § 5107(a).

The RO has found that the code most appropriate for 
rating the veteran's knee disability is 38 C.F.R. 
§ 4.71a, Diagnostic Code is 5257, recurrent subluxation 
or lateral instability of the knee.  The Board agrees.  

Moderate subluxation or lateral instability of the knee is 
rated 20 percent disabling under Diagnostic Code 5257.  In 
July 1995, the veteran reported that his knee "subluxes at 
least three to four times a year."  Moderate lateral 
instability of the knee was noted when he was examined in 
September 1995.  More recently, on examination in July 1998, 
the veteran was able to completely extend his left knee and 
to flex it to 135 degree, which was the extent of flexion of 
the right knee also.  There was a slight discrepancy between 
the circumference measurements of the left and right lower 
extremities, without any effusion or pain with forced motion 
of the left knee.  Moreover, the veteran was noted to have 
"good" medial and lateral collateral stability.  These 
findings are consistent with no more than slight knee 
disability of the left knee.  Nevertheless, the examiner 
noted that the veteran had residual problems with the knee 
that imposed limitations on his ability to stand and walk for 
prolonged periods and to do strenuous work.  Thus, with 
consideration of the functional limitation resultant from the 
left knee disability, it is concluded that the overall 
disability picture would appropriately be described as 
moderate, warranting a 20 percent rating under Diagnostic 
Code 5257.  A rating in excess of 20 percent requires severe 
subluxation or lateral instability of the knee, which has not 
been shown.  

The service-connected disability is a postoperative left knee 
injury.  Therefore, all postoperative residuals that impair 
the left knee function must be considered in rating the 
disorder.  Separate ratings may be assigned for different 
disabilities resulting from the same injury.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  (Disabilities are to be rated 
separately unless they constitute the "same disability" or 
the "same manifestation" under 38 C.F.R. § 4.14 (1998).  The 
"critical element is that none of the symptomatology for any 
one condition is duplicative of or overlapping with the 
symptomatology of the other condition).  

A claimant may be rated separately for limitation of motion 
and instability of the knee.  However, to be entitled to a 
separate rating for limitation of motion, there must be 
additional disability.  In a precedent opinion, the VA 
General Counsel said that when a knee disorder is already 
rated under Code 5257, the veteran must also have limitation 
of motion under Code 5260 or Code 5261 in order to obtain a 
separate rating.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
Codes, there is no additional disability for which a rating 
may be assigned.  VAOPGCPREC 23-97.  The Board is obligated 
to follow precedent opinions by the VA General Counsel.  
38 U.S.C.A. § 7104 (West 1991). Neither arthritis nor 
limitation of extension has been shown by competent evidence 
and there is no appreciable limitation of flexion of the 
knee.  Thus, as the criteria have not been met for even a 
zero percent rating based on restricted flexion, a separate 
rating for limitation of motion is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 

Under certain circumstances, such as where scars are 
incompletely healed, tender and painful or limit function, a 
separate rating may be assigned.  Again, there is no 
competent evidence of incompletely healed, or tender and 
painful scars or of any limitation of function from scars and 
the veteran has not asserted that the scars are incompletely 
healed or tender and painful, or that they limit function.  
It does not appear from the record that the RO considered 
whether a separate rating was warranted.  However, in view of 
the fact that the veteran has not alleged any disability from 
the scars, the Board finds that the failure to consider 
whether a separate rating for the scars is warranted, is not 
prejudicial.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

A 20 percent disability rating for postoperative left knee 
injury is granted, subject to the law and regulations 
regarding payment of VA monetary benefits.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

